DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN208488921U) [hereinafter Wang] in view of Tomioka et al. (US 2019/0051858) [hereinafter Tomioka].
Wang discloses a display (Fig. 1), comprising: a carrying main body (supporting part 200); a flexible carrier film (100), comprising a first bonding section (section 130), a second bonding section (section 110), and a bending section (section 120), wherein the first bonding section and the second bonding section are respectively disposed on two opposite sides of the carrying main body (sections 130 and 110), the bending section (section 120) is connected between the first bonding section and the second bonding section, the flexible carrier film has an inner surface and an outer surface opposite to each other, the inner surface has at least one first groove (Figs. 1-3, groove 122) at the bending section, the flexible carrier film has a display layer thereon (layer 500), and at least a part of the display layer is connected to the outer surface at the second bonding section (section 110); and an adhesive layer (layer 230), disposed between the inner surface and the carrying main body at the bending section.
However, Wang fails to teach a double-sided tape disposed between the first bonding section and the carrying main body.
Tomioka teaches that it is well known in the display art to use double-sided tape to adhere parts of the display device together (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified display panel of Wang to include a double-sided tape between the first bonding section and the carrying main body as suggested by Tomioka in order to adhere the parts together, if so desired.
Regarding claim 2, Wang discloses the bending section (section 120) extending from the second bonding section (section 110) to the first bonding section (section 130) along a first direction, the at least one first groove (groove 122) extends along a second direction, and the second direction is perpendicular to the first direction (Figs. 1-3).
Regarding claim 3, Wang discloses a number of the at least one first groove is plural and the plurality of first grooves are sequentially arranged along the first direction (Fig. 2, grooves 122).
Regarding claim 4, Wang discloses the inner surface has at least one second groove at the bending section and the at least one second groove extends along the first direction (Fig. 2, grooves 122).
Regarding claim 5, Wang discloses the flexible carrier film has two edge regions, the at least one first groove is located between the two edge regions, and the at least one second groove is located at at least one of the two edge regions (Fig. 2, grooves 122).
Regarding claim 6, Wang discloses the inner surface has at least one second groove at the bending section and the at least one second groove extends from the bending section to the second bonding section (Fig. 2, grooves 122).
Regarding claim 10, Wang teaches a film, wherein the film (layer 300) is disposed on the first bonding section (section 130), an end of the film faces the bending section (section 120), and the at least one first groove (groove 122) and the end of the film (300) have a spacing therebetween (Fig. 1).
Wang fails to teach a double-sided tape disposed between the film and the carrying main body.
Tomioka teaches that it is well known in the display art to use double-sided tape to adhere parts of the display device together (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified display panel of Wang to include a double-sided tape between the film and the carrying main body as suggested by Tomioka in order to adhere the parts together, if so desired.
Regarding claim 14, wherein the carrying main body (part 200) has an end surface, the end surface faces the bending section (section 120) and is not located in a depressed space formed by the bending section, and the adhesive layer (layer 230) is disposed on the end surfaces (Fig. 1).
Regarding claim 16, wherein the carrying main body (part 200) has an end surface and a convex part extending from the end surface (surface 210), the end surface faces the bending section (section 120) and is not located in a depressed space formed by the bending section, at least a part of the convex part is located in the depressed space, and the adhesive layer (adhesive layer 230) is disposed on the convex part (Fig. 1).

Allowable Subject Matter
Claims 7-9, 11-13, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Wang et al. fails to teach or suggest all the features recited in dependent claims 7-9, 11-13, 15, 17 and 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781